Title: To Thomas Jefferson from Lafayette, 30 August 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Dear Sir
Luneville August the 30th 1786

I Have been Honoured with your welcome favour of the 24th just as I Had set down at Luneville with an Intention to write to you, and give you an account of my Round about journey, which shall be at an End By the 20th of the Next Month.
In an official, and a private letter June the 16th, General Knox acknoledged the Receipt of our letters inclosing a Note from Count d’Estaing and Says He Has laid them Before Congress.
My intelligences from Mount Vernon are dated May the 10th and the 23d, and June the 8th and are Expressive of Hopes that Matters will soon take a favourable turn in the federal Constitution.
By a letter dated June the 16th, Mr. Jay says that the Spaniards do not Consider themselves as positively Engaged By Count de Florida Blanca’s letter to me Respecting the limits. But as the Count Has Been pleased to approve the Whole tenor of it with His own Hand, in presence of Count de Montmorin, the Matter May Be easily Explained to Mr. Gardoqui—Besides Which the friendly Conduct of the Spanish Court with Respect to the Algerines Cannot fail to obtain the Gratitude of the United states, and at the same time to Convince the Spanish Envoy that far from Receding  from the positive Engagement taken with me to Adopt the English limits His Catholic Majesty Means to Give further proof of His good dispositions.
General Parsons writes to me on His Return from the Banks of the Ohyo, and Gives me Very Good Reasons to Make New orleans a free, or a french port. I keep the Above Mentioned Papers for you But do not send them by post as they are too Voluminous.
I also keep for Your perusal some intelligences from England full of the Mischievous intentions of Great Britain Against the trade, the federal Union, the Navigation, and the peace of America. They are But a Confirmation of what we already know, and the Informant Advises Very spirited Measures to be taken Against that Haughty, and ill designing Nation.
In the Mean While that I send you my old Intelligences I most Heartily thank you for the later ones you Have Been pleased to impart. I Confess I am very partial to the domestic debt, and altho’ Policy Urges the payement of the foreign one, altho’ National Honour calls for it, I Cannot lament a few Months delay, provided it Gives the Means to attend to a debt very Sacred too, Very Urging, the domestic debt in which so many Valuable Men, Gallant Soldiers, patriotic Citizens Wholly depend for the Subsistence of their families.
In a late letter of a private Nature, Gnl. Knox Has Acquainted me with the Sad, and so much to Be lamented Account of the death of our friend General Greene. It is a Great loss for the United states to which He Has Been an Useful servant, and I May add a Great Ornament. I Have personally lost a friend, and Heartily Mourn for Him. Gnl. McDougall Had faithfully and ably served during the Revolution. He Had a friendship to me and when Ever Any of My Good Brother Soldiers are Mowed By the Sword of Death, it seems to me I feel the Blow. Poor Greene! His last letter was particularly affectionate to me, particularly Expressive of His Concern in the affairs of His Country.
I Request You will keep for me the letter to which You allude. It is possible, as there is no date, nor direction, that it Has Been Made by an Unfriendly Hand on purpose to set me up as a Man Blinded By partiality. I will see it at once, when we are together. I Have not Heard Any thing, as yet from M. le noir Respecting some favourable dispositions of the Ministry, which were to be digested before they are officially Announced.
I am sorry, My dear Sir, not to Have Been in Paris to Welcome Mr. Trumbul and offer Him what little Services May lay in My  power. I Requested Mde. de tessé to invite Him to Chaville, Hoping she May Assist Him in His Visits to the french Artists, or french Cabinets. I Earnestly Hope He will not Be Gone Before the 20th of September. It will Be a Sincere Satisfaction for me to see a Gentleman who does Honour to America, whose family and person I Have a Great Regard for, and whose talents are Employed, in the very way I wanted. Be pleased to present My Compliments to Him and tell him I hope and wish to see Him before He goes. I think it would Be well to print Count de Florida Blanca’s letter to me in American papers. Had it Been done sooner, the people would Have Conceived a Better opinion of the friendly dispositions of Spain in their Behalf, and Spain would Have found Herself more Engaged. Motives of personal delicacy Have prevented me from Recommending the Measure which would Have Had an air of Vanity. But I think it is not a Bad one and is a further proof of the Efforts of the french ambassador at that court in favour of America.
There is a Most Severe Criticism popping out Against our friend Chastelux, the author of which is M. de Warville Whom you will know. As you have probably Read the Book I Need not add any Comments.
Be so kind as to keep for me what you Have Been pleased to gather. I would also like to Have a large press, Besides the Small one.
I Have Been on the Road Very Agreably Employed in perusing Again your Notes on Virginia. While I Had the Pleasure Once more to Admire your Sentiments, Very Similar to mine, on the Spoken of dictator ship in the Year 1781, I Could not Help Regretting that I was not Enabled to give a public testamonie of my opinion on that Head, which would Have Conspicuously taken place in Case the dictatorship Had Been offered for the Campaign to the Commander of the Army in Your State, or in the less pleasing opportunity that would Have offered, Had an Unfortunate Capture at Charlotteville so strangely Situated me as to Make me the instrument to Call a Conventi[on].
Adieu, My dear Sir. Remember me Most Respectfully to Miss Jefferson. My Compliments wait on Mr. Short, with every Sentiment of affection and Respect I have the honour to be Yours,

Lafayette


I Beg You will send the Inclosed to Clel. Smith By a safe Hand as I answer to some intelligences He gave me Respecting British and irish affairs.

 